Case 21-55484-wlh       Doc 31
                            12     Filed 09/13/21
                                         07/28/21 Entered 09/13/21
                                                            07/28/21 18:22:28
                                                                     11:21:40           Desc Main
                                  Document      Page 1 of 12




                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                               CASE NO.: 21-55484-whl

 MATTIE ROSETTA JAMES,                                CHAPTER 13

          Debtor.                                     JUDGE WENDY L. HAGENAU


 SWH 2017-1 BORROWER LP,                              CONTESTED MATTER
      Movant,
 vs.

 MATTIE ROSETTA JAMES,
      Debtor,

 FREDERICK ASHFORD,
      Non-Filing Co-Debtor,

 NANCY J. WHALEY,
     Trustee,
     Respondents.

                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                       AND RELIEF FROM CO-DEBTOR STAY

       COMES NOW, SWH 2017-1 BORROWER LP, (“Movant”) and hereby moves this Court

for relief from the automatic stay pursuant to 11 U.S.C. § 362(d) and relief from the co-debtor stay

with respect to certain real property. In support thereof, Movant shows as follows:

                                                 1.

       Mattie Rosetta James (“Debtor”) having filed a voluntary petition pursuant to 11 U.S.C.
Case 21-55484-wlh         Doc 31
                              12     Filed 09/13/21
                                           07/28/21 Entered 09/13/21
                                                              07/28/21 18:22:28
                                                                       11:21:40          Desc Main
                                    Document      Page 2 of 12




§ 1301, et seq., is subject to the jurisdiction of this Court.

                                                   2.

        This Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362.

                                                   3.

        Movant is the landlord of certain real property located at 521 Thornbush Trce,

Lawrenceville, GA 30046 (“Property”), currently leased to Debtor and Frederick Ashford (“Non-

Filing Co-Debtor”) pursuant to a Residential Lease Agreement dated August 18, 2019 (“Lease”),

with a current rental rate of $1,880.00 per month (“Rent”) for a term that began on August 19,

2020 and ending on August 18, 2021, in accordance with the terms of the Lease. In the event

Rent is not received by the third (3rd) calendar day of each month, a late fee of $188.00 (“Late

Fee”) is incurred. In addition to rent and late fees, Debtor is also required to pay utilities as they

become due.

                                                   4.

        The Property is listed as Debtor’s address in the Petition [Doc. 1, p. 2].

                                                   5.

        Movant seeks relief in order to continue with dispossessory proceedings (“Dispossessory”)

in Gwinnett County, Georgia to dispossess Debtor and Non-filing Co-Debtor, along with any other

occupants of the Property, for failure to pay Rent and fees under the Lease. A copy of the

Dispossessory complaint is attached hereto as Exhibit 1. The Dispossessory was immediately

stayed once Movant was made aware of Debtor’s voluntary petition.
Case 21-55484-wlh        Doc 31
                             12     Filed 09/13/21
                                          07/28/21 Entered 09/13/21
                                                             07/28/21 18:22:28
                                                                      11:21:40          Desc Main
                                   Document      Page 3 of 12




                                                 6.

       Debtor and Non-Filing Co-Debtor defaulted under the terms of the Lease by failing to pay

all Rent, Late Fees, and other applicable charges under the Lease as required for September 2019

through the date of the instant motion. As of the date of the instant motion, Debtor and Non-Filing

Co-Debtor owe a total of $47,761.75. Debtor and Non-Filing Co-Debtor continue to accrue

arrearages of Rent, Late Fees, utilities, and other applicable charges.

                                                 7.

       Debtor and Non-Filing Co-Debtor has caused Movant undue hardship. Movant is unable

to continue with the Dispossessory and exercise its state law remedies due to the automatic stay

and co-debtor stay and has incurred costly attorney fees as a result of Debtor’s and Non-Filing Co-

Debtor’s actions and filings.

                                                 8.

       Because Debtor and Non-Filing Co-Debtor have demonstrated a continuing default and a

clear inability to make payments required under the Lease and have not submitted any

documentation to the contrary under the provisions of the bankruptcy code, Movant is not

adequately protected. For the above and foregoing reasons, Movant asserts that sufficient cause

exists to waive the requirements of Bankruptcy Rule 4001(a)(3).

                                                9.

       Because there is no equitable or legal interest in the Property which could benefit the Estate

and such property is not part of the Estate, the Trustee’s interest should be deemed abandoned, the

Lease rejected, and the stay should be lifted with regard to Movant to allow it to continue with the

Dispossessory to dispossess Debtor and Non-Filing Co-Debtors, along with their personal
Case 21-55484-wlh       Doc 31
                            12        Filed 09/13/21
                                            07/28/21 Entered 09/13/21
                                                               07/28/21 18:22:28
                                                                        11:21:40          Desc Main
                                     Document      Page 4 of 12




property, and obtain a monetary judgment as to unpaid post-petition Rent, to the extent permitted

by law, while Debtor and Non-Filing Co-Debtors remain in possession of the Property.

                                               10.

       Because the Lease provides that Debtor is responsible for Movant’s attorney's fees in

pursuing legal action, Movant is entitled to reasonable attorney's fees from Debtor.

       WHEREFORE, Movant prays for the following relief:

       (A)     An Order GRANTING Movant relief from the automatic stay under 11 U.S.C.

               § 362 and relief from the co-debtor stay for all purposes allowed by applicable

               law, including but not limited to, authorizing Movant to exercise its state law

               remedies and initiate and/or continue the Dispossessory against Debtor, Non-

               Filing Co-Debtor, and all other occupants and to remove all personal property and

               personal effects therefrom, as well as a monetary judgment for unpaid post-

               petition amounts currently due under the Lease to the extent permitted by law –

               without seeking collection of the judgment unless an order is obtained from this

               Court stating the same;

       (B)     That the Lease be deemed rejected;

       (C)     The Court award Movant reasonable attorney’s fees, costs, and fees of bringing

               the instant motion;

       (D)     The Court waive the 14-day stay of Bankruptcy Rule 4001(a)(3); and

       (E)     For such other and further relief as the Court deems just and equitable.

               Dated: July 28, 2021
Case 21-55484-wlh    Doc 31
                         12      Filed 09/13/21
                                       07/28/21 Entered 09/13/21
                                                          07/28/21 18:22:28
                                                                   11:21:40   Desc Main
                                Document      Page 5 of 12




                                               Respectfully Submitted,

                                               /s/ Lynn M. Wilson
                                               Lynn M. Wilson
                                               Georgia Bar No. 768852
 Goggans, Stutzman, Hudson,
 Wilson & Mize, LLP                            /s/ Brandi N. Wade
 990 Hammond Drive, Suite 300                  Brandi N. Wade
 Atlanta, Georgia 30328                        Georgia Bar No. 868917
 Telephone: (404) 255-6900                     Counsel for Movant
 Facsimile: (404) 843-2317
 lwilson@gshattorneys.com
 bwade@gshattorneys.com
Case 21-55484-wlh   Doc 31
                        12    Filed 09/13/21
                                    07/28/21 Entered 09/13/21
                                                       07/28/21 18:22:28
                                                                11:21:40   Desc Main
                             Document      Page 6 of 12




                            Exhibit 1
                     Dispossessory Complaint
Case 21-55484-wlh      Doc 31
                           12    Filed 09/13/21
                                       07/28/21 Entered 09/13/21
                                                          07/28/21 18:22:28
                                                                   11:21:40      Desc Main
                                Document      Page 7 of 12




                     THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                            CASE NO.: 21-55484-whl

 MATTIE ROSETTA JAMES,                             CHAPTER 13

          Debtor.                                  JUDGE WENDY L. HAGENAU


 SWH 2017-1 BORROWER LP,                           CONTESTED MATTER
      Movant,
 vs.

 MATTIE ROSETTA JAMES,
      Debtor,

 FREDERICK ASHFORD,
      Non-Filing Co-Debtor,

 NANCY J. WHALEY,
     Trustee,
     Respondents.

                                REQUEST FOR HEARING

        PLEASE TAKE NOTICE that SWH 2017-1 BORROWER LP, (“Movant”) has filed a

Motion for Relief From Automatic Stay and Relief From Co-Debtor Stay, dated July 28, 2021,

and related papers with the Court seeking an order modifying the automatic stay and co-debtor

stay.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the motion

in Courtroom 1403, Richard B. Russell Federal Building and U.S. Courthouse, 75 Ted

Turner Drive, SW, Atlanta, Georgia 30303, at 10:45 a.m. on August 25, 2021. “Given the

current public health crisis, hearings may be telephonic only. Please check the “Important
Case 21-55484-wlh        Doc 31
                             12     Filed 09/13/21
                                          07/28/21 Entered 09/13/21
                                                             07/28/21 18:22:28
                                                                      11:21:40           Desc Main
                                   Document      Page 8 of 12




Information Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB

Website prior to the hearing for instructions on whether to appear in person or by phone.”

       Your rights may be affected by the Court’s ruling on these pleadings. You should read the

pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.

(If you do not have an attorney, you may wish to consult one.) If you do not want the court to grant

the relief sought in these pleadings or if you want the court to consider your views, then you and/or

your attorney must attend the hearing. You may also file a written response to the pleading with

the Clerk at the address stated below, but you are not required to do so. If you filed a written

response, you must attach a certificate stating when, how and on whom (including addresses) you

served the response. Mail or deliver your response so that the Clerk receives it at least two (2)

business days before the hearing. The address of the Clerk’s office is: Clerk, United States

Bankruptcy Court, Room 1403, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303. You

must also mail a copy of your response to the undersigned at the address stated below.

       If a hearing on the motion for relief from the automatic stay and co-debtor stay cannot be

held within thirty (30) days, Movant waives the requirement for holding a preliminary hearing

within thirty (30) days of filing the motion and agrees to a hearing on the earliest possible date. If

the Court cannot render a final decision within sixty (60) days of the date of the request, Movant

waives the requirement that a final decision be issued within that period.

       Dated: July 28, 2021
Case 21-55484-wlh    Doc 31
                         12      Filed 09/13/21
                                       07/28/21 Entered 09/13/21
                                                          07/28/21 18:22:28
                                                                   11:21:40   Desc Main
                                Document      Page 9 of 12




                                               Respectfully Submitted,

                                               /s/ Lynn M. Wilson
                                               Lynn M. Wilson
                                               Georgia Bar No. 768852
 Goggans, Stutzman, Hudson,
 Wilson & Mize, LLP                            /s/ Brandi N. Wade
 990 Hammond Drive, Suite 300                  Brandi N. Wade
 Atlanta, Georgia 30328                        Georgia Bar No. 868917
 Telephone: (404) 255-6900                     Counsel for Movant
 Facsimile: (404) 843-2317
 lwilson@gshattorneys.com
 bwade@gshattorneys.com
Case 21-55484-wlh      Doc 31
                           12    Filed 09/13/21
                                       07/28/21 Entered 09/13/21
                                                          07/28/21 18:22:28
                                                                   11:21:40    Desc Main
                                Document      Page 10 of 12




                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                             CASE NO.: 21-55484-whl

 MATTIE ROSETTA JAMES,                              CHAPTER 13

          Debtor.                                   JUDGE WENDY L. HAGENAU


 SWH 2017-1 BORROWER LP,                            CONTESTED MATTER
      Movant,
 vs.

 MATTIE ROSETTA JAMES,
      Debtor,

 FREDERICK ASHFORD,
      Non-Filing Co-Debtor,

 NANCY J. WHALEY,
     Trustee,
     Respondents.

                               CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of Movant’s MOTION FOR RELIEF FROM

AUTOMATIC STAY AND RELIEF FROM CO-DEBTOR STAY and REQUEST FOR

HEARING electronically or by depositing same in the United States First Mail in a properly

addressed envelope to each with adequate postage thereon as follows:

 MATTIE ROSETTA JAMES                           FREDERICK ASHFORD
 521 Thornbush Trce                             521 Thornbush Trce
 Lawrenceville, GA 30046                        Lawrenceville, GA 30046
Case 21-55484-wlh     Doc 31
                          12     Filed 09/13/21
                                       07/28/21 Entered 09/13/21
                                                          07/28/21 18:22:28
                                                                   11:21:40    Desc Main
                                Document      Page 11 of 12




 NANCY J. WHALEY                              Office of the United States Trustee
 Standing Chapter 13 Trustee                  362 Richard Russell Building
 303 Peachtree Center Ave                     75 Ted Turner Drive, SW
 Suite 120                                    Atlanta, GA 30303
 Atlanta, GA 30303


      Dated: July 28, 2021.

                                               Respectfully Submitted,

                                               /s/ Lynn M. Wilson
                                               Lynn M. Wilson
                                               Georgia Bar No. 768852
 Goggans, Stutzman, Hudson,
 Wilson & Mize, LLP                            /s/ Brandi N. Wade
 990 Hammond Drive, Suite 300                  Brandi N. Wade
 Atlanta, Georgia 30328                        Georgia Bar No. 868917
 Telephone: (404) 255-6900                     Counsel for Movant
 Facsimile: (404) 843-2317
 lwilson@gshattorneys.com
 bwade@gshattorneys.com
Case 21-55484-wlh       Doc 31
                            12    Filed 09/13/21
                                        07/28/21 Entered 09/13/21
                                                           07/28/21 18:22:28
                                                                    11:21:40   Desc Main
                                 Document      Page 12 of 12




                                      DISTRIBUTION LIST

Debtor
MATTIE ROSETTA JAMES
521 Thornbush Trce
Lawrenceville, GA 30046
Pro Se

Non-Filing Co-Debtor
FREDERICK ASHFORD
521 Thornbush Trce
Lawrenceville, GA 30046

Trustee
NANCY J. WHALEY
Standing Chapter 13 Trustee
303 Peachtree Center Ave
Suite 120, SunTrust Garden Plaza
Atlanta, GA 30303

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Movant’s Counsel
LYNN M. WILSON
BRANDI N. WADE
Goggans, Stutzman, Hudson, Wilson & Mize, LLP
990 Hammond Drive, Suite 300
Atlanta, Georgia 30328
